Exhibit 10.01

March 01, 2006

Ms. Patricia R. Willard

2123 West Dickens

Chicago, IL 60647

Dear Pat:

On behalf of Heidrick & Struggles International, Inc., I am pleased to confirm
the terms of your employment arrangement.

 

1. Start Date. You will commence employment no later than April 03, 2006 (the
“Effective Date”).

 

2. Title. You will serve as Chief Human Resources Officer of Heidrick &
Struggles International, Inc. (the “Company”), reporting to the Chief Executive
Officer of the Company. You will be located in the Chicago Headquarters office.

 

3. Base Salary. You will receive a monthly base salary of $25,000.00, which is
$300,000.00 annually, subject to review in February 2007.

 

4. Target Bonus. You will also participate in the Company’s Management Incentive
Plan (Tier I). Your target bonus for 2006 is $225,000.00 (guaranteed at 100% for
2006, pro rated for the portion of 2006 during which you are employed). Bonuses
are discretionary and are not earned until approved by the Compensation
Committee and/or Board of Directors of the Company. The annual bonus (including
the guaranteed 2006 bonus amount) will be payable only if you are in the
Company’s employ on the regular bonus payment date.

 

5. Signing Bonus. You will receive a one-time signing bonus of $100,000.00
payable within thirty (30) business days of the Effective Date or the next
applicable payroll period. If you should resign from the Company within two
(2) years of your first day of employment, you will repay the entire $100,000.00
signing bonus, adjusted ratably, based on the schedule below within five
(5) business days following your notice of resignation. Further, you authorize
the Company to deduct and/or offset that amount from any compensation or other
sums that may be due to you at that time, and you will repay the balance after
such deduction of the $100,000.00 remaining due to the Company.

 

LENGTH OF

TIME EMPLOYED

 

REIMBURSABLE

AMOUNT

0 – 12 months   100% 13 – 24 months   50%



--------------------------------------------------------------------------------

Ms. Patricia R. Willard

March 01, 2006

Page 2

 

5. Incentive Compensation and Other Plans. You will be entitled to participate
in other management compensation plans, including the Management Stock Option
Plan, the Change in Control Severance Plan at Tier I and the Severance Pay Plan
as a Top Employee, as such plans may be amended from time to time.

 

6. Sign-On Equity. You will receive a stock option grant to purchase 5,000
shares of Heidrick & Struggles International, Inc. common stock. The options
will be granted at the closing price of the common stock as reported on NASDAQ
on the date of grant, will vest 33.3% per year over a three year period, and
will have a five (5) year term. In addition, you will receive 2,500 Restricted
Stock Units (RSUs). The grant is subject to your executing a grant agreement in
the form then used by the Company at the time of the grant. The RSUs will vest
at the rate of one-third on each of the first, second and third anniversaries of
the date of grant and upon vest will convert into shares of Heidrick & Struggles
International, Inc. common stock on a one-for-one basis.

 

7. Benefits. You will be eligible to participate in the Company’s benefit
programs at the same level as other senior executives of the Company on the
Effective Date. Our benefits program includes group health, dental, vision,
life/AD&D, long-term disability, short-term disability, salary continuation,
paid holidays, Flexible Spending Account, and the Heidrick & Struggles, Inc.
401(k) Profit-Sharing and Retirement Plan. You will also be eligible to
participate in the Company’s Physical Examination and Financial Planning
Program. Our benefits program, compensation programs, and policies are reviewed
from time to time by Company management and may be modified, amended, or
terminated at any time.

 

8. Expenses. The Company will reimburse you for all of your business expenses in
accordance with its policies, as such may be in effect from time to time.

 

9. Confidentiality. Your employment with the Company under this Agreement
necessarily involves your access to and understanding of certain trade secrets
and confidential information pertaining to the business of the Company and its
affiliates. During the term of your employment with the Company and thereafter,
you will not, directly or indirectly, without the prior written consent of the
Company, disclose or use for the benefit of any person, corporation or other
entity, or for yourself any and all files, trade secrets or other confidential
information concerning the internal affairs of the Company and its affiliates,
including, but not limited to, information pertaining to its clients, services,
products, earnings, finances, operations, methods or other activities; provided,
however, that the foregoing shall not apply to information which is of public
record or is generally known, disclosed or available to the general public or
the industry generally (other than as a result of your breach of this covenant).
Notwithstanding the foregoing, you may disclose such information as is required
by law during any legal proceeding or to your personal representatives and
professional advisers and, with respect to such personal representatives and
professional advisers, you shall inform them of your obligations hereunder and
take all reasonable steps to ensure that such professional advisers do not
disclose the existence or substance thereof. Further, you shall not, directly or
indirectly, remove or retain, and upon termination of employment for any reason
you shall return to the Company, any records, computer disks, computer
printouts, business plans or any copies or reproductions thereof, or any
information or instruments derived there from, arising out of or relating to the
business of the Company and its affiliates or obtained as a result of your
employment by the Company.

 

10. Non-Solicitation/Non-Competition. During the term of your employment with
the Company and for a period of six (6) months after the termination of your
employment with the Company, you shall not (i) become an employee of or
consultant to any principal competitor of the Company in



--------------------------------------------------------------------------------

Ms. Patricia R. Willard

March 01, 2006

Page 3

substantially the same function as your employment with the Company or its
affiliates in the twelve (12) months prior to termination of your employment; or
(ii) directly or indirectly solicit or hire, or assist any other person in
soliciting or hiring, any employee of the Company or its affiliates (as of your
termination of employment with the Company) or any person who, as of such date,
was in the process of being recruited by the Company or its affiliates, or
induce any such employee to terminate his or her employment with the Company or
its affiliates.

 

11. Other Legal Matters.

You will be an “employee at will” of the Company, meaning that either party may
terminate the employment relationship at any time for any reason (with or
without cause or good reason), except for such period of notice as may be
expressly provided in writing under written Company employment policies in
effect at the time of such termination. Your initial and continuing employment
will be subject to your having the ability to work legally in the United States.

You have advised the Company that your execution and performance of the terms of
this Agreement do not and will not violate any other agreement binding on you or
the rights of any third parties and you understand that in the event this advice
is not accurate the Company will not have any obligation to you under this
Agreement.

This letter agreement contains our entire understanding and can be amended only
in writing and signed by you and the Chief Executive Officer or Chief Legal
Officer. You specifically acknowledge that no promises or commitments have been
made to you that are not set forth in this letter.

Any controversy or claim arising out of or relating to this agreement or for the
breach thereof, or your employment, including without limitation any statutory
claims (for example, claims for discrimination including but not limited to
discrimination based on race, sex, sexual orientation, religion, national
origin, age, marital status, handicap or disability; and claims relating to
leaves of absence mandated by state or federal law), breach of any contract or
covenant (express or implied), tort claims, violation of public policy or any
other alleged violation of statutory, contractual or common law rights (and
including claims against the Company’s officers, directors, employees or agents)
if not otherwise settled between the parties, shall be conclusively settled by
arbitration to be held in Chicago, Illinois, in accordance with the American
Arbitration Association’s Employment Dispute Resolution Rules (the “Rules”).
Arbitration shall be the parties’ exclusive remedy for any such controversies,
claims or breaches. The parties agree they shall not seek any award for punitive
damages for any claims they may have under this Agreement. The parties also
consent to personal jurisdiction in Chicago, Illinois with respect to such
arbitration. The award resulting from such arbitration shall be final and
binding upon both parties. Judgment upon said award may be entered in any court
having jurisdiction. This agreement shall be governed by the laws of the State
of Illinois without regard to any conflict of law provisions of any
jurisdiction.

You and the Company hereby waive the right to pursue any claims, including but
not limited to employment termination—related claims, through civil litigation
outside the arbitration procedures of this provision, unless otherwise required
by law. You and the Company each have the right to be represented by counsel
with respect to arbitration of any dispute pursuant to this paragraph. The
arbitrator shall be selected by agreement between the parties, but if they do
not agree on the selection of an arbitrator within thirty (30) days after the
date of the request for arbitration, the arbitrator shall be selected pursuant
to the Rules.

In the event of any arbitration hereunder, the parties agree each shall bear its
or his own attorneys’ fees and costs associated with or arising from such
arbitration or other proceeding.

Pat, in closing, I am excited about you joining our firm. I think this will be a
great fit.



--------------------------------------------------------------------------------

Ms. Patricia R. Willard

March 01, 2006

Page 4

Sincerely,

LOGO [g32731image001.jpg]

Thomas J. Friel

Chairman and CEO

 

cc: File

I hereby accept the terms and conditions of employment as outlined above:

 

/s/ Patricia R. Willard

    

March 9, 2006

Patricia R. Willard      Date